       Case 8-19-70826-ast               Doc 21        Filed 05/09/19    Entered 05/09/19 17:03:43




UNITED STATES BANKRUPTCY COURT                                          tmd3574/nk
EASTERN DISTRICT OF NEW YORK                                            JUNE 14, 2019
-----------------------------------------------------------X            9:30AM
IN RE:
                                                                        Chapter 13
CHRISTOPHER HANOVER,                                                    Case No: 819-70826-AST


                                             Debtor.
-----------------------------------------------------------X

                                            NOTICE OF SETTLEMENT
         SIRS:
         PLEASE TAKE NOTICE, that an Order of which the within is a true copy will be presented
for settlement to the Honorable Alan S. Trust, U.S. Bankruptcy Judge, at the United States
Bankruptcy Court, 290 Federal Plaza, Central Islip, New York on June 14, 2019, at 9:30AM.



Date: Jericho, New York
      May 9, 2019



                                                               s/ Marianne De Rosa
                                                               MARIANNE DEROSA, CHPT 13 TRUSTEE
                                                               100 JERICHO QUADRANGLE, STE 127
                                                               JERICHO, NY 11753
                                                               (516) 622-1340
       Case 8-19-70826-ast               Doc 21        Filed 05/09/19   Entered 05/09/19 17:03:43




                                                               tmd3574/nk
                                                               THIS ORDER RELATES TO A
                                                               HEARING HELD ON
                                                               MAY 2, 2019
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------X      Chapter 13
IN RE:                                                         Case No. 819-70826-AST

CHRISTOPHER HANOVER,
                                                               ORDER DISMISSING CASE
                                         Debtor.
--------------------------------------------------------X
         UPON the April 10, 2019 written application of Marianne DeRosa, Chapter 13 Trustee,

(the “Trustee”) seeking entry of an Order dismissing the instant Chapter 13 case pursuant to 11

U.S.C. §1307(c) and due notice of the aforesaid application having been given to all necessary

parties; and

         WHEREAS, on May 2, 2019, the Trustee appeared in support thereof, the Debtor

appeared with Counsel; and

         WHEREAS, Debtor did not file timely written opposition to the Trustee’s Motion to Dismiss

as required by E.D.N.Y. LBR 9013-1(b); and

         WHEREAS, the Debtor failed to commence making Chapter 13 plan payments to the

Trustee, as required by 11 U.S.C. §1326(a)(1); and

         WHEREAS, the Debtor failed to file a Chapter 13 Plan, as required by 11 U.S.C. §1321

and Fed. R. Bankr. P. 3015(b); and

         WHEREAS, the Debtor failed to comply with 11 U.S.C. §521(e)(2)(A)(i) in that the Debtor

has failed to provide the Trustee with a copy of a federal income tax return or transcript for the

most recent year 7 days before the first meeting of creditors; and

         WHEREAS, the Debtor failed to comply with the disclosure requirements of E.D.N.Y. LBR

2003-1; and

         WHEREAS, each of the foregoing constitutes cause for dismissal of a Chapter 13 case; it

is accordingly
      Case 8-19-70826-ast     Doc 21    Filed 05/09/19    Entered 05/09/19 17:03:43




       ORDERED, that the instant Chapter 13 case be dismissed pursuant to 11 U.S.C. §1307(c)

of the Bankruptcy Code.

Dated: Central Islip, NY
                 , 2019
                                          ___________________________
                                          Hon. Alan S. Trust
                                          United States Bankruptcy Judge
       Case 8-19-70826-ast               Doc 21        Filed 05/09/19    Entered 05/09/19 17:03:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 819-70826-AST
IN RE

CHRISTOPHER HANOVER,

                                                                        CERTIFICATE OF SERVICE
                                                                             BY MAIL
                                       Debtor.
-----------------------------------------------------------X


               This is to certify that I, Nathan Z. Kaufman, have this day served a true, accurate
and correct copy of the within Notice of Settlement and proposed Order by depositing a true copy
thereof enclosed in a post-paid wrapper, in an official depository under the exclusive care and
custody of the U.S. Postal Service within New York State, addressed to each of the following
persons at the last known address set forth after each name:


CHRISTOPHER HANOVER
615 WYNGATE DRIVE WEST
VALLEY STREAM, NY 11580

ELIO FORCINA, ESQ.
66-85 73RD PLACE
MIDDLE VILLAGE, NY 11379

Friedman Vartolo, LLP
1325 Franklin Ave, Ste 230
Garden City, NY 11530

This May 9, 2019

s/ Nathan Z. Kaufman
Nathan Z. Kaufman, Staff Attorney
Office of the Standing Chapter 13 Trustee
Marianne DeRosa, Esq.
100 Jericho Quadrangle; Suite 127
Jericho, NY 11753
(516) 622-1340
     Case 8-19-70826-ast    Doc 21   Filed 05/09/19   Entered 05/09/19 17:03:43




Index No: 819-70826-AST
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
IN RE

CHRISTOPHER HANOVER,



Debtor.

                           NOTICE OF SETTLEMENT, ORDER
                                        and
                             CERTIFICATE OF SERVICE




                         MARIANNE DeROSA, TRUSTEE
                      100 JERICHO QUADRANGLE, STE 127
                              JERICHO, NY 11753
                                (516) 622-1340
